DETAILED ACTION
This office action is in response to application filed on February 28, 2022.

Claim Status
The status of the claims is as follows: 
Claim 1-39 remain cancelled.
Claims 40-57 were previously presented.
Claims 40-57 have been examined.

Terminal Disclaimer
The terminal disclaimer filed on February 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11152112 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks (p. 6), filed on 02/28/2022, with respect to double patenting rejection of claims 40-57 have been fully considered. In view of the filing and approval of the terminal disclaimer, the double patenting rejections have been withdrawn. 

Examiner’s Note
Claims 40-57 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 40, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a machine (system), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test, the examiner submits that claim 40 does not recite a judicial exception, therefore the claim is eligible at Prong One of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 41-57, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claim.

Allowable Subject Matter
Claims 40-57 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 40. 
Rule (US 20090157430 A1, IDS record) discloses:
A system (Fig. 28) comprising: 
(1) an on body device (Fig. 4, item 400 – “sampling and analyzing system”) configured to be positioned on a body of a user (Fig. 3, item 302 – ‘patient’; Fig. 4, item 402 – “fluid source”), the on body device comprising: 
a transcutaneous glucose sensor (Fig. 4, items 404 and 412 – “fluid system” and “optical system”), wherein a portion of the transcutaneous glucose sensor is configured to the sampling and analyzing system includes a fluid handling system that draws blood samples from a vein or artery of a patient, and an optical system that analysis the sample for determining blood glucose concentration (see also [0062] regarding sensors being incorporated into the fluid system)); and 
a transmitter unit (Fig. 4, item 414 – “display system”) coupled with the transcutaneous glucose sensor ([0073]: the sampling and analyzing system includes a display system for communicating the measured blood glucose concentration over a communications connection), wherein the transmitter unit is configured to wirelessly transmit data to a first receiver device (Fig. 28, item 2850a – “monitoring device”; [0050], [0055], [0073]: display system of the sampling and analyzing system, wirelessly transmits measured data to components of a monitoring device (or to other components in the network)); 
(2) a remote server (Fig. 28, item 2810 – “medical data server”), comprising:
communication circuitry configured to establish communication with a plurality of receiver devices (Fig. 28, items 2850 – “monitoring device”) including the first receiver device (Fig. 28, item 2850a – “monitoring device”)and a secondary receiver device (Fig. 28, item 2850b – “monitoring device”), wherein the communication circuitry is further configured to receive from the first receiver device a first sensor data based on the glucose level of the user sensed by the transcutaneous glucose sensor of the on body device ([0264]-[0265], [0270]: when a patient is moved, patient’s data including previous measurement data is moved to a new monitoring device through the medical data server), and 
server includes computer system, which implies one or more processors coupled with memory (see also [0075], [0234], [0278])), the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: 
transmit to the secondary receiver device a second sensor data ([0265], [0270]: when a patient is moved, patient’s data including previous measurement data, is moved to a new monitoring device through the medical data server), wherein the second sensor data is also based on the glucose level of the user sensed by the transcutaneous glucose sensor of the on body device ([0261], [0265]-[0266]: measurement data corresponds to blood glucose concentration (see also [0073])), and 
transmit to the secondary receiver device a set of configurable alert settings ([0265], [0270]: when a patient is moved, patient’s data including settings, is moved to a new monitoring device through the medical data server) initially set to a first configuration by the user on the first receiver device ([0262], [0270]: medical data server includes a monitoring device setting module which supplies settings to the monitoring device, with these settings including patient’s previous monitoring parameters), wherein the set of configurable alert settings is associated with the glucose level of the user ([0264]-[0265]: settings include parameters used for monitoring concentration of glucose in the patient (see [0252])).

Rule (US 20090157430 A1, IDS record) also teaches:
 patient data is received in new monitoring device and patient monitoring is resumed).

Regarding the glucose level of the user is an in vivo glucose level of the user, Jin (US 20040186365 A1, IDS record) teaches:
	“The present invention relates to continuous glucose monitoring systems. More specifically, the present invention relates to an in-vivo continuous glucose monitoring system which detects glucose levels continuously and transfers the detected glucose level information at predetermined time intervals to data processing devices for monitoring, diagnosis and analysis” ([0002]: an in vivo continuous glucose monitoring system is used to detect glucose levels of patients, with this information being transferred to data processing devices for monitoring and analysis (see also [0031])); and
“A continuous glucose monitoring system in accordance with one embodiment of the present invention includes a sensor configured to detect one or more glucose levels, a transmitter operatively coupled to the sensor, the transmitter configured to receive the detected one or more glucose levels, the transmitter further configured to transmit signals corresponding to the detected one or more glucose levels, a receiver operatively coupled to the transmitter configured to receive transmitted signals corresponding to the detected one or more glucose levels …” ([0003]: a receiver unit is configured to receive signals transmitted by a transmitter unit coupled to the sensor, the signals corresponding to detected glucose levels (see also [0030] regarding the system including one or more receiver units)).

Regarding the transmitter unit is configured to wirelessly transmit data according to a Bluetooth communication protocol, Cronrath (US 20090099864 A1, IDS record) teaches
the transmitter unit (Fig. 1, item 114 – “portable medical device”, [0013], [0044]: a blood glucose meter is implemented as the portable medical device) is configured to wirelessly transmit data according to a Bluetooth communication protocol ([0011], [0017], [0046]: data transfer between a portable medical device and a mobile communications device is implemented using Bluetooth communication).

Hayter (US 20080081977 A1, IDS record) teaches:
“Analyte, e.g., glucose monitoring systems including continuous and discrete monitoring systems generally include a small, lightweight battery powered and microprocessor controlled system which is configured to detect signals proportional to the corresponding measured glucose levels using an electrometer, and RF signals to transmit the collected data. One aspect of certain analyte monitoring systems include a transcutaneous or subcutaneous analyte sensor configuration which is, for example, partially mounted on the skin of a subject whose analyte level is to be monitored” ([0001]: a glucose monitoring system implements a transcutaneous analyte sensor to monitor analyte (e.g., glucose) levels of a patient (see [0017]));
“In one embodiment of the present invention, the sensor 101 is physically positioned in or on the body of a user whose analyte level is being monitored. The sensor 101 may be configured to continuously sample the analyte level of the user and convert the sampled analyte level into a corresponding data signal for transmission by the sensor continuously samples the analyte level of the patient, with this data being transmitted by a transmitter unit to a primary receiver unit (first receiver device) of the glucose monitoring system); and
“Also shown in FIG. 1 is a secondary receiver unit 106 which is operatively coupled to the communication link and configured to receive data transmitted from the transmitter unit 102. Moreover, as shown in the Figure, the secondary receiver unit 106 is configured to communicate with the primary receiver unit 104 as well as the data processing terminal 105 ... Alternatively, the secondary receiver unit 106 may be configured with the same or substantially similar functionality as the primary receiver unit 104, and may be configured to be used in conjunction with a docking cradle unit for placement by bedside, for night time monitoring, and/or bi-directional communication device” ([0019]:  the glucose monitoring system includes a secondary receiver unit (secondary receiver device) configured to receive data transmitted by the transmitter unit (which is obtained from the same sensor), with this secondary receiver unit performing similar operations as the primary receiver unit, and communicating with the data processing terminal (analogous to server)).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:

in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 41-57. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINA M CORDERO/Primary Examiner, Art Unit 2857